—Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about December 4, 1996, which granted defendants’ motion for sum*139mary judgment to the extent of dismissing the second through sixth causes of action of the complaint and granted defendants’ motion for summary judgment on their first counterclaim in the amount of $54,419.47, unanimously affirmed, with costs.
Contrary to plaintiffs contention, the clear and unambiguous provisions of the subject commercial lease do not condition plaintiffs obligation to pay its portion of any increase in real estate taxes upon the landlord’s prepayment of real estate taxes. Nor does the lease require the landlord to challenge the City’s categorization of the tax increases. Concur — Milonas, J. P., Tom, Andrias and Saxe, JJ.